Citation Nr: 0410455	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-13 920	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to September 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a February 2003 decision, the Board denied 
entitlement to service connection for the cause of the veteran's 
death.  The appellant appealed the denial of this claim to the 
United States Court of Appeals for Veterans Claims (Court).  In an 
October 2003 order, the Court vacated and remanded the Board's 
decision for further development finding that the veteran was 
provided inadequate notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  


REMAND

The Court approved October 2003 Joint Motion to Remand and Stay 
Proceedings notes that VA failed to satisfy that portion of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), which requires VA to notify 
the claimant of any information and evidence necessary to 
substantiate the claim and also inform the claimant what evidence 
will be provided by VA and what evidence is to be provided by the 
claimant.  After a preliminary review of the record on appeal, the 
Board notes that the appellant has not been notified as to what 
specific evidence was to be provided by VA and what specific 
evidence she is to provide for her claim as is required under the 
VCAA.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Hence, further development is required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA, and its 
implementing regulations, are completed as to the issue on appeal.  
In particular, the RO must ensure that the notification 
requirements and development procedures now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); as well as the 
implementing regulations, are fully complied with and satisfied.  
This includes specifically notifying the appellant in writing of 
the information and evidence necessary to substantiate the claim, 
notice of what evidence, if any, must be obtained by her, and 
notice of what evidence, if any, will be obtained by VA on her 
behalf.  The particular evidence that VA will secure, and that the 
appellant must secure, must be discussed.  See Charles, 16 Vet. 
App. at 373-75; Quartuccio, 16 Vet. App at 186-87.

2.  If the appellant replies to any notice provided by the RO, the 
RO should attempt to secure from any identified source records 
that have yet to be associated with the claims file.  All attempts 
to secure this evidence must be documented in the claims file by 
the RO.  If, after making reasonable efforts, the RO is unable to 
secure any evidence, it must notify the appellant and (a) identify 
the specific records that it is unable to obtain; (b) briefly 
explain the efforts it has made to obtain that evidence; and (c) 
describe any further action will take with respect to the claim.  
The appellant must then be given an opportunity to respond.

3.  Thereafter, the RO should undertake any further development, 
include obtaining any relevant medical opinion, deemed necessary 
and readjudicate the appellant's claim.  If the determination 
remains unfavorable to the appellant, she and her representative 
must be furnished an appropriate supplemental statement of the 
case and given an opportunity to respond.  

After the above actions have been accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant until 
she receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this REMAND 
are to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





